
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 712
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Filner (for
			 himself, Mr. Graves,
			 Mr. Wilson of South Carolina, and
			 Mr. Davis of Tennessee) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending the people of Iraqi Kurdistan
		  for reaffirming in the July 25, 2009, parliamentary elections the region’s
		  dedication to democratic ideals and congratulating all the political slates and
		  candidates that participated in the elections, and for other
		  purposes.
	
	
		Whereas at least since Iraq’s liberation in 2003, the
			 people of Kurdistan have fulfilled the dreams of Kurdish movement founders who
			 envisioned a stable democracy in Iraqi Kurdistan;
		Whereas the centerpiece of democracy in Iraqi Kurdistan is
			 its system of fair and free elections;
		Whereas on July 25, 2009, the people of the Kurdistan
			 Region of Iraq—Kurds and non-Kurds, Muslims, and Christians—went to the polls
			 in large numbers in a peaceful election and projections indicate that almost 80
			 percent of eligible voters participated in the elections;
		Whereas Iraq’s Independent High Electoral Commission, the
			 country’s formal elections organization, said in a statement following the
			 elections in Iraqi Kurdistan that the electoral process took place in
			 accordance with international standards;
		Whereas voters in Iraqi Kurdistan have ensured in the
			 elections representation from every constituency within the region: Turkoman,
			 Christians, and Armenians as well as Kurds will be elected among the candidates
			 who ran from more than 25 political slates participating in the
			 elections;
		Whereas at least 30 percent of the new Kurdistan Region
			 parliament will be women members; and
		Whereas these elections are only the latest example of
			 Iraqi Kurdistan’s commitment to the democratic ideals of freedom and pluralism,
			 values that it shares with the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the
			 people of Iraqi Kurdistan for reaffirming in the July 25, 2009, parliamentary
			 elections the region’s dedication to democratic ideals;
			(2)congratulates all the political slates and
			 candidates that participated in the elections; and
			(3)pledges to work
			 with the President of the United States and the newly elected Kurdistan
			 Regional Government (KRG) to strengthen the bonds between the United States and
			 Iraqi Kurdistan and to advance the cause of peace in Iraq.
			
